Case 1:15-cr-00637-KAM Document 750 Filed 11/23/20 Page 1 of 4 PageID #: 24471




                                                                                        Reed Brodsky
                                                                                        Direct: +1 212.351.5334
                                                                                        Fax: +1 212.351.6235
                                                                                        RBrodsky@gibsondunn.com




  November 23, 2020


  VIA ECF

  The Honorable Kiyo Matsumoto
  United States District Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:    United States v. Greebel, S1 15 Cr. 637 (E.D.N.Y.) (KAM)

  Dear Judge Matsumoto:

  Mr. Greebel thanks Your Honor for scheduling a hearing in the matter of the government’s
  proposed garnishment of his retirement accounts. We have two additional requests for the
  Court. First, while we appreciate that the Court has scheduled a hearing, we wish to address
  the issue of why it is important to enable us to send out subpoenas for documents and then
  witnesses for any hearing. Without that ability, Mr. Greebel will not be able to (a) obtain
  critical documents, (b) identify the correct witnesses, and (c) command that such witnesses
  appear for a hearing. Without such subpoena power, Mr. Greebel will not be able to call
  witnesses, and will not be able to offer any additional documents than the ones we have
  submitted to date. Second, we respectfully ask the Court to postpone the hearing to a date in
  mid-to-late January 2021. Mr. Greebel will be traveling to Florida from December 16 to 18,
  2020 to visit with his parents there. If the Court is not amenable to allowing us to subpoena
  documents and witnesses, then we would respectfully request oral argument instead of an
  evidentiary “hearing” on the issues.

  We respectfully submit that, in the context of garnishment or forfeiture proceedings,
  discovery is routinely permitted to facilitate a defendant’s ability to present evidence at a
  hearing.

  The issuance of garnishment is governed by the Federal Debt Collection Procedure Act
  (“Debt Collection Act”). 28 U.S.C. §§ 3001–3308. The plain language of the Debt
  Collection Act states that the court shall hold a “hearing.” By its plain meaning, a hearing
  allows for both parties to call witnesses and submit documents. To do so, the parties must be
  able to subpoena such witnesses and documents. Otherwise, without subpoena power, Mr.
  Greebel and anyone in his position will be in an impossible position to be able to defend
  themselves on the facts, either in obtaining relevant documents or requiring witnesses to
Case 1:15-cr-00637-KAM Document 750 Filed 11/23/20 Page 2 of 4 PageID #: 24472




  November 23, 2020
  Page 2



  appear at a hearing.

  We respectfully submit that hearings conducted to execute judgments, such as garnishment,
  require discovery. In fact, “[b]road post-judgment discovery in aid of execution [of
  judgments] ‘is the norm in federal and New York state courts.’” Amtrust N. Am., Inc. v.
  Preferred Contractors Ins. Co. Risk Retention Grp., LLC, No. No. 16-MC-0340, 2016 WL
  6208288, at *2 (S.D.N.Y. Oct. 18, 2016) (quoting EM Ltd. v. Republic of Argentina, 695
  F.3d 201, 207 (2d Cir. 2012)). “In post-judgment discovery, Rule 45, which permits a party's
  attorney to issue document subpoenas like the one at issue here, applies.” Id. “Motions to
  compel and motions to quash a subpoena are both ‘entrusted to the sound discretion of the
  district court.’” Id. (quoting In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003)).

  In United States v. Younglove, “[t]he Court initiated a three-step process to allow the
  Defendant to present evidence which might satisfy the statutory requirements [of Title 28,
  United States Code, Section 3202(d)]. Defendant had informed the Court that he had such
  evidence but that ‘the documentation is in storage inside one or two of numerous boxes that
  have to be gone through to locate the specific documentation.’ To ensure that Defendant was
  able to present his claim, the Court’s process provided for the Defendant to first request what
  documents he wished to obtain from the United States.” United States v. Younglove, No.
  CV-10-0846-PHX-JJT, 2016 WL 1238226, at *1 (D. Ariz. Mar. 10, 2016), report and
  recommendation adopted, No. CV-10-00846-PHX-JJT, 2016 WL 1222971 (D. Ariz. Mar.
  29, 2016). Just like the defendant in Younglove, Mr. Greebel requires this limited discovery
  “to ensure [he] [i]s able to present his claim.” Id.

  In United States v. Loftis, the defendant-debtor’s spouse argued that much of the property at
  issue was not subject to garnishment because, pursuant to a partition agreement she entered
  into with the defendant, it was her separate property. United States v. Loftis, No. 3:06-CV-
  1633-P, 2008 WL 835294, at *1 (N.D. Tex. Mar. 25, 2008). Following a hearing pursuant to
  Section 3202(d), the district court determined that it had to resolve the issue of whether the
  partition agreement was a fraudulent transfer before it could determine the exempt status of
  the property. Id. at *1–2. As a result, the district court ordered the parties to submit a
  discovery schedule and hearing date to resolve the fraudulent transfer issue. Id. at *2. Loftis
  supports our position that discovery is necessary when the parties disagree as to whether
  certain property is subject to garnishment under the Debt Collection Act. Although the Loftis
  court’s order for discovery came after the hearing, nothing in the Debt Collection Act or
  caselaw suggests that discovery cannot be ordered before the hearing. Indeed, without the
  ability to subpoena documents or call witnesses, Mr. Greebel will be unable to satisfy the
  Court’s order to list witnesses and provide additional documents other than what he has
  already submitted to the Court.
Case 1:15-cr-00637-KAM Document 750 Filed 11/23/20 Page 3 of 4 PageID #: 24473




  November 23, 2020
  Page 3



  We also request that the Court consider the standard for discovery in forfeiture matters. The
  standard there “is the same as it is in all other civil matters: discovery may be obtained of any
  matter, not privileged, which is relevant to a claim or defense or is reasonably calculated to
  lead to the discovery of admissible evidence.” United States v. All Assets Held at Bank
  Julius Baer & Co., Ltd., 309 F.R.D. 1, 17 (D.D.C. 2015), aff'd sub nom. United States v. All
  Assets Held at Bank Julius, 170 F. Supp. 3d 161 (D.D.C. 2016).

  In the context of forfeiture, “[t]he scope of discovery under the Federal Rules of Civil
  Procedure is ‘quite broad.’” United States v. Four Hundred Sixty Three Thousand Four
  Hundred Ninety Seven Dollars & Seventy Two Cents ($463,497.72) in U.S. Currency From
  Best Bank Account, 779 F. Supp. 2d 696, 713 (E.D. Mich. 2011) (allowing discovery to
  proceed) (quoting Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir.1998)). “Even
  though all material obtained through discovery may not be offered or admitted at trial,
  ‘[m]utual knowledge of all the relevant facts . . . is essential to proper litigation.’” Id.
  (quoting Hickman v. Taylor, 329 U.S. 495, 507–08 (1947)).

  In our case, the government was given the ability to seek discovery pursuant to Federal Rule
  of Civil Procedure 45 to determine Mr. Greebel’s financial condition. See 28 U.S.C.
  § 3015(a). Yet, Mr. Greebel is being denied the same right to pursue discovery to
  demonstrate that the property should not be subject to garnishment in the first place. This
  does not allow both parties “mutual knowledge of all the relevant facts.” Four Hundred
  Sixty Three Thousand Four Hundred Ninety Seven Dollars at 713. In his papers, Mr.
  Greebel has identified his discovery needs, and “it is apparent that more time will be needed
  to ready the case for trial,” thus this Court should “allow a limited time to
  complete discovery.” Id. at 713–14.

  In United States v. BCCI Holdings (Luxembourg), S.A., the district court ordered that “[a]
  [forfeiture] hearing will be held on the validity and sufficiency of the petitioner's asserted
  interests in accordance with 18 U.S.C. § 1963(l )(5).” United States v. BCCI Holdings
  (Luxembourg), S.A., 941 F. Supp. 180, 189 (D.D.C. 1996). The relevant statute states that
  “[a]t the hearing, the petitioner may testify and present evidence and witnesses on his own
  behalf, and cross-examine witnesses who appear at the hearing. The United States may
  present evidence and witnesses in rebuttal and in defense of its claim to the property and
  cross-examine witnesses who appear at the hearing. In addition to testimony and evidence
  presented at the hearing, the court shall consider the relevant portions of the record of the
  criminal case which resulted in the order of forfeiture.” 18 U.S.C. § 1963(l )(5). Although
  the statute does not explicitly mention the parties’ right to discovery, the BCCI Holdings
  court ordered “the parties shall confer and file . . . a joint memorandum addressing the need
  for discovery, if any, the names of witnesses, if any, and a summary of the evidence, if any,
Case 1:15-cr-00637-KAM Document 750 Filed 11/23/20 Page 4 of 4 PageID #: 24474




  November 23, 2020
  Page 4



  that the parties anticipate they will introduce at a hearing on the merits.” BCCI Holdings at
  189.

  Even if the Court finds that the Debt Collection Act is silent as to whether a defendant is
  entitled to discovery, “[t]he Fifth Amendment of the United States Constitution declares that
  persons shall not be deprived of life, liberty or property without due process of law. Due
  process of law must be reasonable, meaningful, and timely or it has no value as a
  constitutional right. For this reason, any prejudice or hardship to a claimant [in a forfeiture
  setting] may invoke due process concerns.” United States v. Four (4) Contiguous Parcels of
  Real Prop. Situated in Louisville, Jefferson Cty., Ky., 864 F. Supp. 652, 655 (W.D. Ky. 1994)
  (superseded by statute on other grounds). Tellingly, in Four (4) Contiguous Parcels, the
  government claimed that it “d[id] not seek to prevent the claimants from obtaining
  information or documents necessary to litigate their claims in this civil forfeiture action” as
  the Court seeks to do in Mr. Greebel’s case. Id.

  In short, we respectfully ask the Court to (a) enable us to subpoena documents and witnesses
  in support of our position on the facts that the government has not satisfied the requirements
  to garnish the retirement accounts at issue, and (b) postpone the hearing to mid-to-late
  January 2021. The government has informed us that it opposes our request for discovery.

  Respectfully submitted,

  /s/ Reed Brodsky

  Reed Brodsky



  cc: All Counsel of Record (Via ECF)
